                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JORDAIN CHAMBERS,

        Plaintiff,

v.                                           Case No.: 8:20-cv-2794

CITY OF LAKELAND,

    Defendant.
____________________________/

          DEFENDANT’S MOTION TO DISMISS COMPLAINT AND
          MOTION TO STRIKE PRAYER FOR PUNITIVE DAMAGES

         Defendant, CITY OF LAKELAND, by and through the undersigned counsel

 and pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(f) and Local

 Rule 3.01(a), hereby moves to dismiss all Counts of Plaintiff’s, JORDAIN

 CHAMBERS, Complaint (Dkt. 1) and moves to strike Plaintiff’s prayer for

 punitive damages. Regarding the Motion to Dismiss, both Counts of the

 Complaint fail to state a cause of action because there are insufficient factual

 averments to satisfy the Twombly and Iqbal pleading standards. Regarding the

 Motion to Strike, Plaintiff is statutorily precluded from recovering punitive

 damages against Defendant, as Defendant is a political subdivision of the State of

 Florida. In support hereof, Defendant provides the following Memorandum of

 Law:




                                         1
                            MEMORANDUM OF LAW

   I.      Motion to Dismiss Complaint

        “A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). The federal rule does not require “detailed factual allegations,” but “[a]

pleading that offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (internal

quotation marks omitted). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’ ” Id. at 678. The “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

Although the court must accept a plaintiff’s allegations as true when considering

a motion to dismiss, a plaintiff’s unsupported conclusions of law or mixed fact

and law, “unwarranted factual deductions,” and “legal conclusions masquerading

as facts” will not prevent a Rule 12(b)(6) dismissal. Resnick v. AvMed, Inc., 693

F.3d 1317, 1326 (11th Cir. 2012); Davila v. Delta Air Lines, Inc., 326 F.3d 1183,

1185 (11th Cir. 2003).

        Plaintiff’s Complaint raises a total of two counts against Defendant: (I)

employment discrimination on the basis of gender, pursuant to Title VII; and (II)

discriminatory retaliation, pursuant to Title VII. Count I appears to conflate two

different causes of action available under Title VII: disparate treatment

                                           2
discrimination and hostile work environment harassment. In an abundance of

caution, Defendant will address each of Count I’s theories of liability as if they

were presented independently. Count I appears to conflate two different causes of

action available under Title VII: disparate treatment discrimination and hostile

work environment harassment. These are separate and distinct causes of action

that must be separated into their own counts pursuant to Rule 10(b). This

notwithstanding, Defendant in an abundance of caution addresses each of Count

I’s theories of liability as if they were presented independently.

          a. Plaintiff Fails to State a Claim for Gender-Based
             Disparate Treatment (Count I)

      Title VII of the Civil Rights Act, found at 42. U.S.C. §§ 2000e et. seq.,

serves as the backbone of federal employment discrimination legislation, as it

proscribes discrimination on the grounds of race, color, religion, sex, or national

origin. Similarly situated employees may not be treated differently solely because

they differ with respect to race, color, religion, sex, or national origin, and this is

true regardless of whether the discrimination is directed against majorities or

minorities. Trans World Airlines, Inc. v. Hardison, 432 U.S. 63, 71-72 (1977).

There are two distinct Title VII theories of racial discrimination: disparate

treatment and disparate impact. 42 U.S.C. § 2000e-2(a)(1) governs the former,

making it unlawful:

      for an employer to fail or refuse to hire or to discharge any
      individual, or otherwise to discriminate against any individual with
      respect to his compensation, terms, conditions, or privileges of


                                          3
      employment, because of such individual’s race, color, religion, or
      national origin[.]

To prevail on a disparate treatment claim, a Title VII plaintiff must demonstrate

that an employer intentionally discriminated against her on the basis of a

protected characteristic. Ricci v. DeStefano, 557 U.S. 557, 577 (2009). Contrarily,

a disparate impact claim, governed by 42 U.S.C. § 2000e-2(k)(1), targets an

employment practice that has an actual, though not necessarily deliberate,

adverse impact on protected groups. Id.

      Count I of Plaintiff’s Complaint alleges that the harassment was intentional

and targeted (Dkt. 1 ¶¶ 12-13, 19, 21) and that she was treated differently than

similarly situated male officers (Dkt. 1 ¶¶ 9-11), and thus the claim is one of

disparate treatment rather than disparate impact. The question in a disparate

treatment case is “whether the protected trait actually motivated the employer’s

decision.” Raytheon Co. v. Hernandez, 540 U.S. 44, 53 (2003) (emphasis added).

Thus, a Title VII plaintiff alleging disparate treatment on the basis of gender must

aver enough “factual content to allow a court to draw the reasonable inference”

that the defendant is liable for intentional gender discrimination. Iqbal, 556 U.S.

at 678-79 (explaining that the plausibility standard requires more than a mere

possibility).

      Here, Plaintiff has not provided any factual matter to suggest that

Plaintiff’s gender actually motivated Defendant to intentionally discriminate

against Plaintiff in her employment. Plaintiff at most alleges that “Defendant


                                          4
permitted its Sargent [sic] to assign more work to Plaintiff than was assigned to

similarly situated male employees” (Dkt. 1 ¶ 20) and that “Plaintiff had to work

harder and under harsher terms than similarly situated male employees” (Dkt. 1 ¶

41). Plaintiff does not allege the name of the sergeant, what additional

assignment she was given, how she had to work harder and/or what harsher

terms she was forced to work in. These relevant facts are required and necessary

in order for Plaintiff assert a claim sufficient for Defendant to respond to as a

matter of law. Nowhere in the Complaint does Plaintiff aver any facts indicating

that the discrimination was intentional. Plaintiff merely incants the disparate

treatment standard as if that were sufficient to state a cause of action. (Dkt. 1 ¶¶

12-13, 19, 21). Plaintiff’s barebones, conclusory allegations fall far short of the

Twombly and Iqbal pleading standards, and thus Count I is due to be dismissed.

         b. Plaintiff Fails to State a Claim for Hostile Work
            Environment Discrimination (Count I)

      Count I of Plaintiff’s Complaint also appears to be a claim for hostile work

environment harassment pursuant to Title VII. (Dkt. 1 ¶¶ 16, 18, 25, 30, 36-41

(using the terms “harassment” and “micro-aggressions”)). To state a prima facie

claim for hostile work environment harassment, a plaintiff must plead that (1) the

plaintiff belonged to a protected group; (2) the plaintiff was subjected to

unwelcome harassment; (3) the harassment complained of was based on the

plaintiff’s membership in the protected group; (4) the harassment was severe or

pervasive enough to alter the terms and conditions of employment and create a


                                         5
hostile or abusive working environment; and (5) the employer is responsible for

that environment under either a theory of vicarious or of direct liability. Jones v.

UPS Ground Freight, 683 F.3d 1283, 1292 (11th Cir. 2012) (quoting Edwards v.

Prime, Inc., 602 F.3d 1276, 1300 (11th Cir. 2010). Harassment is only sufficiently

severe and pervasive if a reasonable person would perceive the working

environment to be hostile or abusive: i.e., the workplace is “permeated with

discriminatory intimidation, ridicule, and insult.” Id. at 1299; Miller v. Kenworth

of Dothan, Inc., 277 F.3d 1269, 1276 (11th Cir. 2002) (quoting Harris v. Forklift

Systems, Inc., 510 U.S. 17, 21 (1993)). This objective determination consists of

four main factors: “(1) the frequency of the conduct; (2) the severity of the

conduct; (3) whether the conduct is physically threatening or humiliating, or a

mere offensive utterance; and (4) whether the conduct unreasonably interferes

with the employee’s job performance.” Miller, 277 F.3d at 1276 (citing Allen v.

Tyson Foods, 121 F.3d 642, 647 (11th Cir. 1997)). The U.S. Supreme Court has

consistently held that harassment does not include “simple teasing, offhand

comments, and isolated incidents (unless extremely serious),” as those “will not

amount to discriminatory changes in the ‘terms and conditions of employment.’ ”

Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998).

      Here, much like the disparate treatment claims discussed prior, Plaintiff

has not provided any factual matter from which a reasonable person could

conclude that the working environment was sufficiently hostile or abusive under

the Jones and Faragher standards or that the harassment was based on

                                         6
Plaintiff’s gender. Plaintiff at most alleges that her Sergeant would make

comments over the radio that were intended to humiliate Plaintiff and assign her

unfair work assignment (Dkt. 1 ¶¶ 13, 19). However, Plaintiff does not explain

what those comments were, what those unfair work assignments were, or how

either of those were in any way related to Plaintiff’s gender. Beyond that, Plaintiff

merely avers ipso facto that the harassment was severe and pervasive. Without

specific factual allegations on the required elements; Plaintiff’s Complaint fails to

state a claim upon which relief can be granted. (Dkt. 1 ¶¶ 16, 18). The manifest,

abject nonexistence of factual averments in the Complaint renders impossible the

task of determining whether the Plaintiff has alleged, on the face of the

Complaint, sufficiently severe and pervasive harassment to state a claim for

hostile work environment harassment. Accordingly, to the extent that Plaintiff

alleges a hostile work environment claim premised on harassment, Plaintiff fails

to plead sufficient factual matter to satisfy the Twombly and Iqbal pleading

requirements for such a claim. Count I is therefore due to be dismissed.

      Insofar as Plaintiff cites “routine micro-aggressions” (Dkt. 1 ¶ 37), Plaintiff

once again falls short of the Twombly and Iqbal pleading standards. Plaintiff

does not factually specify the acts that were “routine micro-aggressions,” and so it

is impossible for the Court or Defendants to evaluate whether the Plaintiff has

alleged, on the face of the Complaint, sufficiently severe and pervasive

harassment to state a claim for hostile work environment harassment. Without

the factual allegations the Complaint requires dismissal as a matter of law. By

                                         7
default, “micro-aggressions” lack the severity required to sustain a hostile work

environment claim under Title VII:

      Microagressive acts often fall outside the scope of Title VII
      protections. That is because when an employee is harassed by fellow
      workers or by management, protections are only triggered if such
      harassment is severe enough to create a work environment that is
      pervasively hostile, and appears as such to an ostensibly “neutral”
      and fictional “reasonable person.” … Microaggresive acts such as
      occasional snide comments, eye-rolling, or heavy sighing, for
      example, are not constitutive of a “hostile work environment,” unless
      they are part of a wider range of conduct sufficient to constitute a
      hostile work environment.

Kristina Benson, THE FREEDOM TO BELIEVE AND THE FREEDOM TO

PRACTICE: TITLE VII, MUSLIM WOMEN, AND HIJAB, 13 UCLA J. Islamic &

Near E. L. 1, 16-17 (2014); see also Weinberg v. William Blair & Company, LLC,

No. 12-cv-09846, 2015 WL 5731637, at *6 (N.D. Ill. Sep. 30, 2015) (finding that

micro-aggressions were more akin to “mere offensive utterances” than “physically

threatening or humiliating statements,” and were thus insufficient to create an

actionable hostile work environment claim). Incidents of discrimination this

minor cannot form a sufficient basis for a Title VII hostile work environment

claim. Faragher, 524 U.S. at 788. Accordingly, to the extent as Plaintiff attempts

to state a claim for hostile work environment harassment based on “micro-

aggressions,” the same is categorically insufficient and is due to be dismissed.

         c. Plaintiff Fails to State a Claim for Discriminatory
            Retaliation (Count II)

      In addition to prohibiting discrimination based on race, Title VII also

prohibits employers from retaliating against employees based on the employee’s

                                         8
opposition to employment discrimination or complaint of discrimination. 42

U.S.C. § 2000e-3(a) (“It shall be an unlawful employment practice for an

employer to discriminate against any of his employees . . . because he has

opposed any practice made an unlawful employment practice by this subchapter

[the “opposition clause”], or because he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this

subchapter [the “participation clause”]”). A Title VII plaintiff must prove a prima

facie case of retaliation by establishing that (1) he engaged in statutorily

protected activity, (2) an adverse employment decision was taken against him,

and (3) a causal link between the protected actions and the adverse employment

decision. Hamm v. Members of Board of Regents, 708 F.2d 647, 654 (11th Cir.

1983). Here, Plaintiff appears to assert an “opposition clause” case, as Plaintiff

does not allege that any formal EEOC complaint procedures caused the alleged

retaliation, as would be required in a “participation clause” case. (Dkt. 1 ¶ 27).

Though Plaintiff does allege that she filed a charge of discrimination with the

EEOC, Plaintiff alleges that the EEOC charge occurred after the alleged

retaliation (Dkt. 1 ¶¶ 29-30); thus the retaliation could not have been due to

Plaintiff filing the EEOC charge.

      Retaliation claims under Title VII can only be proven “according to

traditional principles of but-for causation, not the [motivating factor] test stated

in § 2000e-2(m). This requires proof that the unlawful retaliation would not have

occurred in the absence of the alleged wrongful action or actions of the

                                         9
employer.” University of Texas Southwestern Medical Center v. Nassar, 570

U.S. 338, 360 (2013). “This is true both ultimately and at the prima facie stage.”

Montgomery v. Board of Trustees of the Univ. of Ala., No. 2:12-CV-2148-WMA,

2015 WL 1893471, at *4 (N.D. Ala. April 27, 2015); see also Askins v. Belissary,

No. 4:12-CV-1856-RBH, 2014 WL 507279, at *6 (D.S.C. Feb. 6, 2014).

      After Nassar, courts have held that a plaintiff must plead more than a close

temporal proximity between the protected activity and the adverse employment

action, as this factor by itself is insufficient to establish the causal connection of

the prima facie case. Id. at *3-6; see also Reaves v. Penn. State Police, 597 Fed.

Appx. 92, 97 (3d Cir. 2015) (“We consider a ‘broad array of evidence’ in

determining whether the plaintiff can show the requisite causal link” and

temporal proximity is but one of those factors). The Montgomery court cited to

an Eleventh Circuit opinion discussing the danger of assuming causation from

temporal proximity in another context:

      The post hoc ergo propter hoc fallacy assumes causality from
      temporal sequence. It literally means “after this, because of this.”
      Black’s Law Dictionary 1186 (7th ed. 1999). It is called a fallacy
      because it makes an assumption based on the false inference that a
      temporal relationship proves a causal relationship.

Montgomery, 2015 WL 1893471, at *4 (quoting McClain v. Metabolife Int’l, Inc.,

401 F.3d 1233, 1243 (11th Cir. 2005)). Even the courts that have allowed temporal

proximity alone to establish causation have uniformly held that the temporal

proximity must be “very close.” See, e.g., Richmond v. ONEOK, Inc., 120 F.3d

205, 209 (10th Cir. 1997) (3 month period insufficient).

                                         10
      Here, Plaintiff’s Complaint is facially deficient as to causation. Plaintiff

alleges that she “formally complained” about sex discrimination on or around

September 20, 2019, that Defendant began investigating Plaintiff “shortly after,”

and that Defendant ultimately placed Plaintiff on probation. (Dkt. 1 ¶¶ 26-28).

Plaintiff makes no other factual causation allegations in her Complaint, and

instead relies exclusively on the “temporal proximity” of her “formal complain[t]”

to establish causation. Plaintiff does not aver that Plaintiff’s gender

discrimination complaint was the subject of the investigation or that Plaintiff was

ultimately placed on probation due to the complaint. (Dkt. 1 ¶¶ 27-28). This,

according to Nassar and its progeny, is insufficient to state a claim for Title VII

retaliation.

      Plaintiff simply fails to provide any, let alone sufficient, factual detail to

support her claim that Defendant retaliated against her but for her “formal

complaint.” Count II of the Complaint requires both the Court and Defendant to

make too many assumptions and inferences to conclude that Plaintiff has raised a

right to relief above the speculative level. Twombly, 550 U.S. at 555. Count II of

the Complaint does not satisfy the Twombly and Iqbal fact-pleading standards

and is therefore due to be dismissed. Further, Plaintiff has failed to allege facts to

report the element that Plaintiff suffered an adverse employment action; Plaintiff

only alleges in concluding fashion that she was investigated and put on probation

without any factual argument regarding the who, the what, and or timeframe

making up the conclusion. Although Plaintiff alleges she has not been eligible for

                                          11
a raise or secured a position to another department, Plaintiff does not identify

sufficient facts to support the conclusion, including, but not limited to the

timeframe she was on probation, whether she was denied a raise and/or what if

any position she sought a transfer to but was otherwise denied.

   II.      Motion to Strike Prayer for Punitive Damages (All Counts)

         Pursuant to Federal Rule of Civil Procedure 12(f), the Court may strike

from a pleading any immaterial matter. In order to properly plead entitlement to

relief, a plaintiff must plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

         Federal law permits a plaintiff of a Title VII intentional discrimination

claim (42 U.S.C. § 2000e-2) or Title VII retaliation claim (42 U.S.C. § 2000e-3)

to recover punitive damages against a defendant if that defendant discriminated

“with malice or with reckless indifference to the federally protected rights of an

aggrieved individual.” 42 U.S.C. § 1981a(a)(1). However, such a plaintiff may not

recover § 1981a punitive damages against “a government, government agency or

political subdivision.” 42 U.S.C. § 1981a(b)(1); Hodge v. Orlando Utils. Comm’n,

No. 6:09-cv-1059-Orl-19DAB, 2009 WL 4042930, at *6-7 (M.D. Fla. Nov. 23,

2009) (collecting cases). Florida law defines “political subdivisions” of the State

of Florida to include, inter alia, cities in the State of Florida. § 1.01(8), Fla. Stat.

         Here, Plaintiff prays for punitive damages in each of Counts I and II

against Defendant. The face of the Complaint reveals that Defendant, City of

Lakeland, is a city of, and therefore a political subdivision of, the State of Florida.

                                            12
(See Dkt. 1 ¶¶ 1, 3 (asserting that venue is proper in the Middle District of Florida

because a substantial part of the events or omissions giving rise to the claim

occurred in this District), 6). Plaintiff cannot recover punitive damages against

Defendant for any of the Title VII claims set forth in the Complaint. Accordingly,

Plaintiff’s prayers for punitive damages in those Counts are due to be stricken.

   III.   Conclusion

      WHEREFORE, Defendant, CITY OF LAKELAND, respectfully requests

that the Court dismiss all Counts of Plaintiff’s, JORDAIN CHAMBERS,

Complaint without prejudice and strike Plaintiff’s prayers for punitive damages

in all Counts.

   IV.    Local Rule 3.01(g) Certification

      Pursuant to Local Rule 3.01(g), counsel for Defendant has conferred

telephonically with counsel for Plaintiff in a good faith effort to resolve the

Motion to Dismiss and the Motion to Strike. The parties do not agree on the

resolution of the Motion to Dismiss or the Motion to Strike.




                                         13
                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 11th day of March, 2021, I electronically

filed the foregoing with the Clerk of the Court by using the CM/ECF system which

will send a notice of electronic filing to:

  Bernard R. Mazaheri
  Florida Bar No. 643971
  Mazaheri & Mazaheri
  325 Shelby Street
  Frankfort, KY 40601
  Tel: (502) 475-8201
  bernie@thelaborfirm.com
  Counsel for Plaintiff

                                        CAMPBELL TROHN
                                         TAMAYO & ARANDA, P.A.

                                        /s/ Robert Aranda
                                        Robert Aranda, Esq.
                                        Florida Bar No. 988324
                                        Edward B. Kerr, Esq.
                                        Florida Bar No. 1018861
                                        1701 South Florida Avenue
                                        Lakeland, FL 33803
                                        Tel.: (863) 686-0043
                                        Fax: (863) 616-1445
                                        r.aranda@cttalaw.com
                                        e.kerr@cttalaw.com
                                        p.roop@cttalaw.com
                                        Counsel for Defendant




                                              14
